Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. Applicant's amendment, filed 04/16/21 is acknowledged.


2. Claims  41-70  are pending. 


3. Applicant's  election with traverse of  Group II, claims 41-52  and SEQ ID NO:40  in the reply filed on 04/16/21 is acknowledged.  Applicant traverse the Restriction Requirement on the grounds that the search of Groups I-IV together would not constitute a serious  search burden on the examiner and that search of the claims of Group II  would provide useful information for the claims of  non-elected Groups. 

This is not found persuasive because the MPEP 803 (August 2001) states that “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search”. The Restriction Requirement enunciated in the previous Office Action meets this criteria and therefore establishes that serious burden is placed on the examiner by the examination of more than one Group.  The Inventions are distinct for reasons elaborated in paragraphs 3-5 of the previous Office Action and above

The requirement is still deemed proper and is therefore made FINAL.


4. Claims  53-70 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 41-52 read on a genetically modified cells comprising inactivated gene encoding CD52 are under consideration in the instant application.


5. The first sentence of the Specification should be amended to reflect the status of the parent cases 15/659,729 and 14/403,937.




Thus, the priority date for the instantly claimed genetically modified stem cells including hematopoietic stem cells and iPSC  each comprising inactivated gene encoding CD52 is date of instant Application, i.e. 03/22/2019. 


7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9. Claims 41-52 are rejected  under 35 U.S.C. 102 (a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 10,342,829 or US Patent 9778269, Rowan et al ( Immunol.1998,v.95 pages 427-436), US Patent 9,243,062, UA Patent 9,790490 and US Patent Application 20170349914

US Patent ‘829 teaches a genetically modified T cells comprising inactivated gene encoding  CD52.   US Patent ‘829 teaches the use of rare-cutting endonuclease that specifically cleaves CD52 gene. ( see entire document, paragraphs 10, 17, 83, and 84 in particular).

 US Patent ‘269  teaches a genetically modified T cells comprising inactivated (knockout) gene encoding  CD52.   ( see entire document, paragraphs 368, 369  in particular).


US Patent ‘062  teaches a genetically modified stem cells comprising inactivated gene encoding  CD52.   ( see entire document, paragraphs 273  in particular).
   
US Patent ‘490  teaches a genetically modified stem cells comprising inactivated (knockout) gene encoding  CD52.   ( see entire document, paragraphs 1224 in particular).
   

US Patent Application ‘914 teaches a genetically modified hematopoietic stem cells comprising inactivated gene encoding  CD52.   ( see entire document, paragraphs 0025, 0359 in particular).

It is noted that the instant claims recited a process of generating genetically modified cells comprising inactivated CD52 gene that is different from the referenced method of generating genetically modified cells comprising inactivated CD52 gene. However, the instant claims are drawn to a product (genetically modified cells comprising inactivated CD52 gene)  and the patentability of the product does not depend on its method of production in the absence of evidence of structural/functional difference. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.
Since the office does not have a laboratory to test the reference genetically modified cells comprising inactivated CD52 gene it is applicant’s burden to show that the reference genetically modified cells comprising inactivated CD52 gene  are structurally/functionally different from instantly claimed. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

   Claims  50 - 52 are   included because it would be conventional and within the skill of the art before the effective filing date of the claimed invention to: (i) identify a endonuclease that specifically cleaves CD52 gene of specific sequence; (ii) identify a cell that comprises CAR. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 

 




11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



12. Claims 41 and  44- 52  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10, 517896 , claims 1-7 of US Patent 10,363,270, and  claims  1-19 of US Patent 10,316,101; Although the claims at issue are not identical, they are not patentably distinct from each other because 1-6 of U.S. Patent No.10, 517896 , claims 1-7 of US Patent 10,363,270, and  claims  1-19 of US Patent 10,316,101 each recited genetically modified T cells, comprising inactivated CD52 gene.



14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644